DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.
Status of the claims
Claims 1, 6-7, 11-13, 17 were pending. Claims 1, 6-7, 11-13, 17 are presented for examination on the merits.
Drawings
The drawings filed on 3/16/2021 have been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Whittle on 3/29/2021.
The application has been amended as follows: 
(Currently amended) A modified T cell receptor, or antigen-binding fragment thereof, comprising a Vα and a Vβ derived from a wild type T cell receptor, wherein the Vα or the Vβ, or both, comprise a mutation in one or more complementarity determining regions (CDRs) relative to the wild type T cell receptor, wherein the modified T cell receptor binds to a complex of the peptide Survivin and the HLA-A2 molecule with a KD of between about 10-6M and 10-12M, and wherein the Vα comprises the CDR3 sequence of residues 91-96 of SEQ ID NO: 1 or  residues 91-96 of SEQ ID NO:2.
Reasons for allowance
The following is an examiner's statement of reasons for allowance: The closest prior art is that of Schendel (US20110280889) and Leisegang (J Clin Invest, 2010) as set forth in the Office Action mailed on 8/7/2019. The references do not anticipate nor make prima facie obvious the instantly claimed invention in view of Applicants' amendments and arguments filed on 9/15/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
MMCG 03/2021